Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following: 
    PNG
    media_image1.png
    588
    657
    media_image1.png
    Greyscale

The declaration evidence submitted December 9, 2021, demonstrates unexpectedly improved results over the prior art compound of MIYAZAWA et al with respect to sensitivity, resolution, focal depth and LER.
Further, none of the prior art references of record disclose the Sn-containing onium salt of formula (1), its presence in a resist composition and a method for manufacturing a device.  
In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1, and 3-11 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
March 22, 2022